Citation Nr: 0811695	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  06-21 671A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The veteran served on active duty from May 1977 to December 
1985, from October 2001 to September 2002, and from February 
2003 to January 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia that, in pertinent part, denied 
service connection for chronic lumbar strain.  The veteran 
perfected a timely appeal of this determination to the Board.

In December 2006, the veteran, accompanied by this 
representative, testified before the undersigned Acting 
Veterans Law Judge in Washington, D.C.  At the hearing, the 
record was held open for 60 days in order to afford the 
veteran additional time to submit evidence in connection with 
the claim.  After the hearing, additional evidence was 
submitted, accompanied by a waiver of RO consideration.  This 
evidence will be considered in reviewing the veteran's claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim must be remanded for further action.

Here, the Board notes that the veteran was afforded a VA 
examination in June 2005 in connection with his claim.  The 
examiner diagnosed the veteran with chronic lumbar strain and 
indicated that the veteran has limitations with prolonged 
standing, walking, bending, stooping, and lifting due to 
discomfort in his low back.  The examiner, however, did not 
offer an opinion regarding whether the veteran's low back 
condition had its onset during active military service.  

In addition, the Board notes that the veteran testified 
before the Board that he strained his back in service in 
approximately May 2003 lifting a large tent.  He also 
indicated that he aggravated his back after service while 
performing his duties as a  medical technician and needed to 
transfer positions to accommodate his bad back.  In support 
of his contentions, the veteran submitted statements from 
four fellow servicemen indicating that they witnessed the 
veteran injure his back lifting heavy tent equipment in 
approximately May 2003 and immediately go on sick call.  The 
veteran also submitted a statement from his supervisor at 
work indicating that the veteran needed to transfer from his 
health tech position to a counseling position in VA due to 
his back disability.

Based on the foregoing, the Board concludes that this matter 
should be remanded and that, upon remand, the RO should 
arrange for the veteran's claims folder to be reviewed by the 
examiner who prepared the June 2005 examination report (or a 
suitable substitute if this examiner is unavailable), for the 
purpose of preparing an addendum that addresses whether the 
veteran's back condition is related to or had its onset 
during service.   In this regard, the examiner is asked to 
consider the veteran's testimony and buddy statements in the 
record indicating that he strained his back on active duty in 
approximately May 2003 and has suffered back strain since 
that time.  Pursuant to the VCAA, such an examination is 
necessary to adjudicate these claims.  See 38 U.S.C.A § 5103A 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2003).

Prior to affording the examination, the RO should contact the 
veteran and associate with the veteran's claims file any 
outstanding medical records relevant to the veteran's claim 
that may be identified by the veteran and that have not 
already been associated with the veteran's claims file.  In 
this respect, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers, not already 
associate with the claims file, that have 
treated him since service for his back.  
The veteran should also be invited to 
submit any additional evidence in his 
possession that may be relevant to his 
claim.  The aid of the veteran in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing. 

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran's claims folder to be 
reviewed by the examiner who prepared the 
June 2005 VA examination report (or a 
suitable substitute if such examiner is 
unavailable), for the purpose of 
preparing an addendum that addresses 
whether the veteran's chronic lumbar 
strain is related to or had its onset 
during active service.  All necessary 
special studies or tests should be 
accomplished.  It is imperative that the 
examiner who is designated to examine the 
veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  The 
report of examination should contain a 
detailed account of all manifestations of 
any back disability found to be present.  
In addition, the examiner should 
specifically offer an opinion as to 
whether it is at least as likely as not 
that the veteran's chronic lumbar strain 
had its onset in service or as a result 
of service.  In this regard, the examiner 
is asked to consider the veteran's 
testimony and buddy statements in the 
record indicating that he strained his 
back lifting heavy tent equipment on 
active duty in approximately May 2003 and 
has suffered back strain since that time.  
If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached, in a legible report.

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO must again review the 
veteran's claim.  If any determination 
remains adverse to the veteran, he should 
be furnished a supplemental statement of 
the case and be given an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




